          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

LARRY SQUIRES,
      Plaintiff,
v.                                                    Case No. 1:19-cv-136-AW-GRJ
RICHARD V. SPENCER,
Secretary of the Navy,
     Defendant.
_______________________________/
                             ORDER OF TRANSFER

      Before the Court is the Magistrate Judge’s October 10, 2019 Report and

Recommendation. ECF No. 13. No objection has been filed. I have determined that

the Report and Recommendation should be adopted. It is now ordered:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 13, is

adopted and incorporated by reference in this Order.

      2. Defendant’s Motion to Transfer Venue, ECF No. 11, is GRANTED.

      3. The Clerk shall take necessary steps to transfer this case to the Eastern

Division of the Eastern District of North Carolina.

      4. The Clerk shall close the file.


      SO ORDERED on November 14, 2019.

                                           s/ Allen Winsor
                                           United States District Judge
